Case 1:20-cv-08206-JPC Document 29-7 Filed 12/01/20 Page 1 of 3




                      EXHIBIT 7
        Case 1:20-cv-08206-JPC Document 29-7 Filed 12/01/20 Page 2 of 3




                D: +1 212 225 2276
                rcooper@cgsh.com



                                                                               December 1, 2020

VIA EMAIL

Timothy Graulich
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017


               Re: Samarco Mineração S.A. (“Samarco” or the “Company”)

Dear Tim:

       On behalf of the Company, we write in response to your November 11, 2020 letter
requesting drafts of an NDA and a reimbursement letter.

        As you are likely aware, despite the lawsuits commenced by the Trustee for Samarco’s
notes, the Company has agreed to resume payments under its reimbursement agreement with
Houlihan Lokey and Metrica Advisory, as financial advisors to the Ad Hoc Noteholder Group,
and has already provided them with access to certain key business and financial information.
Since earlier in the year, the Company has also been providing technical information to Behre
Dolbear, who is reviewing the Company’s mining plans on behalf of creditors. In addition, the
Company´s financial advisor has informed the creditors’ advisors that the Company is finishing
the process of updating its business plan for 2020 developments, and aims to share the updated
business plan with them in or around December or January. Once the updated business plan is
completed and Houlihan Lokey, Metrica Advisory and Behre Dolbear have had the opportunity
to complete their diligence of the updated business plan, the Company will be in a position to
promptly finalize and share a restructuring proposal with the advisors to its creditors.

       The Company understands the need to have agreements with you prior to the start of the
negotiations covering the provision of information and reimbursement of future fees relating to a
consensual restructuring, and in that light, we will prepare drafts of confidentiality and
reimbursement agreements for your consideration. However, the Company will not reimburse
         Case 1:20-cv-08206-JPC Document 29-7 Filed 12/01/20 Page 3 of 3

Graulich, p. 2


any legal fees and expenses until a stay of the pending litigation is in place for an agreed period
to facilitate constructive and productive negotiations, and will in no event reimburse any
litigation related fees and expenses. Given your clients’ stated interest in a consensual process,
we would not expect this to be an impediment. Please feel free to contact me or Paco with any
questions.

                                                   Sincerely,
                                                   CLEARY GOTTLIEB STEEN & HAMILTON LLP




                                                   Richard J. Cooper, a Partner


cc: Francisco L. Cestero
